 

STOCK PURCHASE AGREEMENT

 

THIS AGREEMENT is made and entered on September 21, 2020 by and between Photozou
Co., Ltd. whose address is 4-30-4F, Yotsuya, Shinjuku-ku, Tokyo, 160-0004,
Japan, ("Seller") and Koichi Ishizuka whose address is 3-1-21, Chuo, Nakano-ku,
Tokyo, 164-0011, Japan ("Purchaser");

WHEREAS, the Seller is the record owner and holder of the issued and outstanding
shares of the capital stock of Photozou Holdings, Inc. ("Corporation"), a
Delaware corporation, which Corporation has issued capital stock of 8,000,000
shares of 0.0001 USD par value common stock; and

WHEREAS, the Purchaser desires to purchase from Seller and the Seller desires to
sell to Purchaser 4,553,200 shares of common stock of the Corporation for an
aggregate purchase price of 60,500 USD (6,657,917 JPY), upon the terms and
subject to the conditions hereinafter set forth;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and in order to consummate the purchase and the
sale of the Corporation's Stock aforementioned, it is hereby agreed as follows:

1. PURCHASE AND SALE. Subject to the terms and conditions hereinafter set forth,
at the closing of the transaction contemplated hereby, the Seller shall sell,
convey, transfer, and deliver to the Purchaser certificates representing the
Corporation's Stock, and the Purchaser shall purchase from the Seller the
Corporation's Stock in consideration of the purchase price set forth in this
Agreement. The certificates representing the Corporation's Stock shall be duly
endorsed for transfer or accompanied by appropriate stock transfer powers duly
executed in blank, in either case with signatures guaranteed in the customary
fashion, and shall have all the necessary documentary transfer tax stamps
affixed thereto at the expense of the Seller. The closing of the transactions
contemplated by this Agreement ("Closing") shall be held at Tokyo, Japan, on
September 21, 2020, or such other place, date and time as the parties hereto may
otherwise agree.

2. AMOUNT AND PAYMENT OF PURCHASE PRICE. The total consideration and method of
payment thereof are fully set out in Exhibit "A" attached hereto and made a part
hereof.


3. REPRESENTATIONS AND WARRANTIES OF SELLER. Seller hereby warrants and
represents:

(a) Organization and Standing. Corporation is a corporation duly organized,
validly existing and in good standing under the laws of Delaware and has the
corporate power and authority to carry on its business as it is now being
conducted.

(b) Restrictions on Stock.

i. The Seller is not a party to any agreement, written or oral, creating rights
in respect to the Corporation's Stock in any third person or relating to the
voting of the Corporation's Stock.

ii. Seller is the lawful owner of the Stock, free and clear of all security
interests, liens, encumbrances, equities and other charges.

iii. There are no existing warrants, options, stock purchase agreements,
redemption agreements, restrictions of any nature, calls or rights to subscribe
of any character relating to the stock, nor are there any securities convertible
into such stock.

4. REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER. Seller and Purchaser
hereby represent and warrant that there has been no act or omission by Seller,
Purchaser or the Corporation which would give rise to any valid claim against
any of the parties hereto for a brokerage commission, finder's fee, or other
like payment in connection with the transactions contemplated hereby.

5. GENERAL PROVISIONS

(a) Entire Agreement. This Agreement (including the exhibits hereto and any
written amendments hereof executed by the parties) constitutes the entire
Agreement and supersedes all prior agreements and understandings, oral and
written, between the parties hereto with respect to the subject matter hereof.

(b) Sections and Other Headings. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.

(c) Governing Law. This agreement and all transactions contemplated hereby,
shall be governed by, construed and enforced in accordance with the laws of
Japan. The parties herein waive trial by jury and agree to submit to the
personal jurisdiction and venue of a court of subject matter jurisdiction
located in Osaka, Japan. In the event that litigation results from or arises out
of this Agreement or the performance thereof, the parties agree to reimburse the
prevailing party's reasonable attorney's fees, court costs, and all other
expenses, whether or not taxable by the court as costs, in addition to any other
relief to which the prevailing party may be entitled.

 

 

 

IN WITNESS WHEREOF, this Agreement has been executed by each of the individual
parties hereto on the date first above written.

 

Signed, sealed and delivered in the presence of:

Seller: Photozou Co., Ltd.

By: /s/Koichi Ishizuka

Koichi Ishizuka, President

 

Purchaser: Koichi Ishizuka

By: /s/Koichi Ishizuka

 

EXHIBIT "A" AMOUNT AND PAYMENT OF PURCHASE PRICE

(a) Consideration. As total consideration for the purchase and sale of 4,553,200
shares of the Corporation's Stock, pursuant to this Agreement, the Purchaser
shall pay to the Seller the sum of 60,500 USD (6,657,917 JPY), such total
consideration to be referred to in this Agreement as the "Purchase Price".

(b) Payment. The Purchase Price shall be paid as follows:

i. The sum of 60,500 USD (6,657,917 JPY) to be delivered to Seller upon the
execution of this Agreement.

ii. The sum of 60,500 USD (6,657,917 JPY) to be delivered to Seller at Closing.